Citation Nr: 1634396	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-12 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back and/or neck disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service from April 1971 to March 1974, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision in which the above Regional Office (RO) of the Department of Veterans Affairs (VA), in pertinent part, denied service connection for a back condition.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends he was involved in a truck accident in service, in approximately 1971 in Vietnam, during which he injured his back.  He contends he has had increased pain in the back and neck since the accident.  The Veteran's military occupational specialty was military policeman.  The Veteran's sister submitted statement indicating that the Veteran had back issues upon his return from Vietnam and that he told her of a truck accident.

On a VA examination in March 2012, the diagnosis was post-laminectomy syndrome.  At the examination, the Veteran reported he first had back problems in service in Vietnam, when he flipped over in a two ton truck.  He reported that at that time, he went to the hospital for low back pain and put on light duty (typewriter) for one month and then went back to walking dogs which was his normal duty.  He reported that his back pain never resolved and he had two laminectomies performed, 7 to 8 years apart, with the last surgery in the early 1980s.  The examiner opined that he could not resolve the question of whether it was at least as likely as not that a neck and/or back disorder was the same as or was a result of the blow to the neck or cyst removal shown during active duty without resorting to mere speculation.  For rationale, the examiner noted that there was no record of this accident in the Veteran's treatment records, and that even when he presented for evaluation of his pain there was no mention of a motor vehicle accident.  The examiner noted that the Veteran had no x-rays or documents from his prior treating physician which may or may not corroborate his story, and that plain film x-rays would be helpful in this situation if there was some evidence to suggest the injury occurred while in service, but that without such evidence the examiner deferred ordering any plain film x-rays.  The examiner also noted that the procedure performed on the low back would be an unusual procedure for a low back injury from a car accident, and that a laminectomy was commonly performed for degenerative changes in the spine and not acute changes.  The examiner opined that it would more likely be a surgery to fix a fracture or to remove a disc if this were truly related to a car accident.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The VA examiner did not consider the Veteran's lay statements and did not order x-rays, although stating that such could be useful in the analysis. Once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  While the Veteran's statements regarding injuring his back in service and having back and neck pain since then were noted by the examiner, it appears that because his statements were not corroborated by service treatment records, no significance was attached to his competent statements.  Thus, the Board finds that this matter must be remanded so that an addendum opinion from the 2012 examiner, if available, may be obtained, that considers the Veteran's competent report of injuring his back in service in a truck accident and his complaints of back and neck pain since service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his neck and/or back disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed neck and back disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's and his sister's competent statements assertions of an in-service truck accident with one month light duty and the evidence of a blow to the neck and cyst removal in the STRs.  The examiner must also address the Veteran's competent lay statements regarding neck and back pain since service.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

